IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00257-CR

DANIEL JOSE DICKSON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 52nd District Court
                              Coryell County, Texas
                             Trial Court No. 16-23574


                           MEMORANDUM OPINION

       Daniel Jose Dickson pled guilty to possession of a controlled substance with intent

to distribute.   See TEX. HEALTH & SAFETY CODE ANN. § 481.112 (West 2017).            An

adjudication of guilt was deferred, and Dickson was placed on community supervision.

After a contested hearing on the State’s amended motion to adjudicate guilt and revoke

community supervision, the trial court revoked Dickson’s community supervision,

adjudicated Dickson guilty, and sentenced him to two years in State Jail. Dickson raises

three issues on appeal. We affirm.
        A motion to adjudicate guilt is reviewed in the same manner as a motion to revoke

community supervision. See Leonard v. State, 385 S.W.3d 570, 572 n.1 (Tex. Crim. App.

2012) (holding hearings on motion to adjudicate guilt are subset of revocation hearings).

Thus, we review a trial court's decision to adjudicate guilt and revoke community

supervision using an abuse of discretion standard. See id. at 576.

        Dickson noted in his brief that the trial court found Dickson violated only some of

the conditions of community supervision alleged by the State in its amended motion to

adjudicate. He uses the trial court’s oral pronouncement as support for this assertion.

The State, however, in its brief, pointed out that the trial court’s judgment indicates

Dickson violated all of the conditions of community supervision alleged by the State.

Dickson did not file a reply brief disputing the State’s assertion.

        It is well-settled that a written order revoking community supervision controls

over an oral pronouncement by the trial court judge. See Eubanks v. State, 599 S.W.2d 815,

817 (Tex. Crim. App. 1980); Clapper v. State, 562 S.W.2d 250, 251 (Tex. Crim. App. 1978).

See also Coffey v. State, 979 S.W.2d 326, 328 (Tex. Crim. App. 1998). Here, the written order

revoking Dickson’s community supervision is the trial court’s judgment which indicates

Dickson violated all but two terms of community supervision alleged by the State.1 Thus,

the written judgment controls.

        Dickson failed to raise any issue concerning the trial court’s judgment regarding




1The judgment indicates that Dickson violated “CONDITIONS #1(x3), #14, #19A, #19D, #20A.” The State
alleged 5 violations of condition #1. Thus, the trial court did not find that Dickson violated all of the
conditions alleged by the State. However, this does not affect the result of this appeal.

Dickson v. State                                                                                  Page 2
Dickson’s failure to pay his community supervision fees, the crime stopper fee, and the

Post-Sentence Investigation fee, conditions numbered 14, 19A, and 19D. Our review of

the record does not reveal the trial court abused its discretion in revoking Dickson’s

community supervision on any of these grounds.2 Accordingly, we need not address

Dickson’s issues raised on appeal since one sufficient ground for revocation will support

the court's decision to revoke community supervision. See Moore v. State, 605 S.W.2d 924,

926 (Tex. Crim. App. 1980) (no need to address appellant’s other contentions since one

ground appellant did not address supported trial court’s revocation order); Gobell v. State,

528 S.W.2d 223 (Tex. Crim. App. 1975) (trial court's revocation of probation was proper

because, even if appellant’s contentions were correct, his revocation was based on two

offenses and he challenged only one). See also Smith v. State, 286 S.W.3d 333, 342 (Tex.

Crim. App. 2009).

        Dickson’s issues are overruled, and the trial court’s judgment is affirmed.



                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed March 21, 2018
Do not publish
[CR25]




2Dickson did not dispute at the hearing on the State’s amended motion to revoke that he failed to pay any
of those fees.

Dickson v. State                                                                                  Page 3